[DO NOT PUBLISH]



                  IN THE UNITED STATES COURT OF APPEALS

                             FOR THE ELEVENTH CIRCUIT           FILED
                              ________________________ U.S. COURT OF APPEALS
                                                                         ELEVENTH CIRCUIT
                                                                            JUNE 2, 2008
                                 No. 07-10641 & 07-11501
                                                                          THOMAS K. KAHN
                                ________________________
                                                                              CLERK

                           D. C. Docket No. 05-60672 CV-WPD

TIG INSURANCE COMPANY,

                                                                       Plaintiff-Appellee,
                                              versus

UNITED NATIONAL INSURANCE COMPANY,

                                                                      Defendant-Appellant.

                                ________________________

                      Appeals from the United States District Court
                          for the Southern District of Florida
                            _________________________

                                         (June 2, 2008)

Before ANDERSON, HULL and SILER,* Circuit Judges.

PER CURIAM:

_______________
*Honorable Eugene Siler, Jr., United States Circuit Judge for the Sixth Circuit, sitting by
designation.
      After oral argument, and careful consideration, we conclude that the

judgment of the district court is due to be affirmed. We conclude that the district

court committed no reversible error.

      AFFIRMED




                                          2